Citation Nr: 1822066	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her step-daughter

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from July 1967 to April 1969 with service in the Republic of Vietnam from April 1968 to March 1969.  The Veteran is deceased and died in January 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota (hereafter the Agency of Original Jurisdiction or "AOJ"), as it has original jurisdiction over death benefit claims, although the Regional Office in Oakland, California, maintains general jurisdiction over the claims file based upon the appellant's address of residence.  

In July 2017, the appellant and her step-daughter testified at a video-conference hearing before the undersigned Veterans Law Judge and submitted additional evidence with a waiver of consideration by the AOJ.  The transcript of that hearing and the additional evidence submitted is associated with the claims file.

The appellant's claim for service connection for the cause of the Veteran's death was previously finally denied by the AOJ in rating decisions dated in May 2004 and March 2011.  After a review of the evidence submitted in association with the appellant's new claim to reopen submitted in December 2012, the Board finds that an April 2014 private physician's medical statement is new and material and, therefore, sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the appellant is required to comply with VA's duty to notify and assist the appellant in developing her claim.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO initially denied service connection for the cause of the Veteran's death in rating decisions dated in May 2004 and March 2011.  The appellant did not appeal those decisions, and they are final.

2.  Some of the new evidence submitted subsequent to April 2011 in support of the appellant's claim for service connection for the cause of the Veteran's death is material.


CONCLUSIONS OF LAW

1.  The rating decisions dated in May 2004 and March 2011 that denied service connection for the cause of the Veteran's death are final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2017).

2.  New and material evidence has been received, and the appellant's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).



ORDER

New and material evidence having been presented, the appellant's claim for service connection for the cause of the Veteran's death is reopened and, to that extent only, the appeal is granted.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died in January 2004 and his death certificate lists his cause of death as hepatic insufficiency due to cirrhosis and fatty metamorphosis of the liver due to chronic ethanol use.  The appellant asserts the Veteran's death was related to either his diagnosed PTSD and related alcoholism or hepatitis C, and contends both disabilities were related to his active military service.  

Unfortunately, the Veteran was not service-connected for either PTSD or hepatitis C during his lifetime.  He was, however, seeking service connection for PTSD and hepatitis C at the time that he died, which claims were denied by the RO in a December 2003 rating decision that had been drafted but not issued at the time of his death.  Notably, the RO subsequently issued a decision in a September 2004 letter on accrued benefits continuing the denials of service connection made in the December 2003 rating decision.  

Initially, the Board finds there is missing evidence needed to fully adjudicate the appellant's claim.  Initially the Board finds that the Veteran's full VA treatment records for the treatment of his PTSD and hepatitis C are not of record.  The appellant has submitted excerpts of his records, but those are insufficient to understand the full extent of his conditions.  Consequently, on remand, the Veteran's treatment records should be obtained from the VA Medical Centers in Menlo Park and Palo Alto, California from December 2002 until his death in January 2004.  

One of the appellant's theories of entitlement is that the Veteran's cirrhosis of the liver is due to his hepatitis C, which is related to his active military service.  The appellant specifically contends that the Veteran contracted hepatitis C as a result of inoculation by air injection guns at Fort Bliss, Texas.  The Veteran himself made this argument in conjunction with his claim for service connection for hepatitis C and submitted statements to that effect in July 2003.  The Board remarks that VA has acknowledged that it is "biologically plausible" that the hepatitis C virus was transmitted through the use of air gun injectors.  See VA Fast Letter 04-13 (rescinded due to incorporation into M21-1 at Part III. Subpart iv, Ch. 4, Sect. H.2.e., Risk Factors for HBV and HCV.).  

The Board acknowledges that the Discharge Summary dated in May 2003 indicates the Veteran had an initial diagnosis of chronic hepatitis that was secondary to hepatitis C virus infection.  At that time, only an abdominal ultrasound had been conducted, but cirrhosis of the liver was not noted.  Subsequently, a liver biopsy was completed in July 2003, which was positive for cirrhosis.  There are records indicating that the Veteran was treated with interferon for his hepatitis C (although not all the treatment records are available at this time).  However, the final diagnosis on the death certificate indicates the Veteran's cirrhosis of the liver was due to chronic ethanol use.  Consequently, the Board finds a medical opinion is needed to assist the appellant in determining whether the Veteran's cirrhosis of the liver and, ultimately, the hepatic insufficiency that caused his death, was due, at least in part, to his hepatitis C.  

The Board notes that the opinion on this issue could determine the outcome of the appellant's claim.  However, in case it does not, the Board finds that further development is needed on her theory that the Veteran's death resulted from his PTSD and secondary alcoholism, which were related to his service.

The appellant contends that service connection for the cause of the Veteran's death is due to his PTSD that he had as a result of his service in the Republic of Vietnam, that this led to him abusing alcohol as a means of self-medicating and this led to his cirrhosis.  The Board acknowledges that the death certificate appears to support this contention as it lists "chronic ethanol use" as the last cause of death.  Furthermore, in support of this contention, the appellant submitted a private medical statement dated in April 2014 in which a private psychologist provides evidence linking PTSD and alcohol abuse.  The appellant has also submitted evidence to show the Veteran was diagnosed to have PTSD and alcohol dependence at VA in December 2002 and thereafter.  

The Board finds that further efforts to assist the appellant are necessary to corroborate the Veteran's claimed in-service stressors.  In conjunction with his original claim filed before his death, the Veteran set forth two stressor events.  The first event was a training incident that happened two days after the Veteran's arrival in Vietnam while he was assigned to Camp Alpha outside of Ben Hoa Air Base awaiting assignment orders.  That day they were ordered to the grenade pit to practice throws.  At the end of the training exercise, something went wrong and two soldiers dropped their grenades without the pins in them, causing them to go off and killing three people.  The Veteran was uninjured but was in shock and covered in blood.  

In August 2003, the RO sent a letter to the USASCURR to attempt to verify this stressor, but did not receive a response.  The Board believes this is the type of incident that there should be a record of and, therefore, further efforts should be undertaken to attempt verification of this stressor.  The Veteran was sent to Vietnam in April 1968 according to the Record of Assignments in the claims file.  The Veteran reported his location at the time of the incident was Camp Alpha at Ben Hoa Air Base.  Therefore, there is adequate information to seek verification with the U.S. Army and Joint Services Records Research Center (JSRRC).  Such should be accomplished on remand.

The second stressor event the Veteran submitted in July 2003 with his original claim for service connection is that, in August 1968, while confined to the Long Binh Jail (LBJ) minimum security area, he was awoken at around 10:30 p.m. to a riot with people screaming and the smell of burning wood and canvas.  He ran for cover at the MPs shack but it had been torched.  He was struck over the head with a tent pole until he was "knocked dizzy."  He then ran until he was in the main MP office.  As he sat on the floor trying to regain composure, two inmates threw gasoline on the floor, so he grabbed a loaded rifle from a desk and opened fire on them.  He then ran for the main gate.  As he ran, he was hit repeatedly by inmates.  When he arrived at the main gates, he was pulled out by two MPs.  He was taken to the Second Field forces evacuation hospital where he was diagnosed with trauma, shock and open lacerations and then returned to LBJ.  Back at the prison, he was sent to a field with the white inmates, where he was told that total segregation of the inmates was in force.  The next day, he was sent to a make shift office and questioned about the events and was told to keep his mouth shut and to never tell anyone what had occurred.  One week later he was released back to his unit.

No effort has been made to verify this stressor.  The available service records confirm that the Veteran was convicted via Special Court Martial on August 23, 1968 and sentenced to three months confinement, two months suspended until November 23, 1968, and $45.00 forfeited.  His Record of Assignments shows he was a prisoner at a USARV Confinement Installation from August 23, 1968 to September 7, 1968.  In addition, there is a clinical record showing treatment for a "contusion of head" on August 30, 1968, which indicates the Veteran was "involved in riot, USARV Stockade, 29 Aug 68, Long Binh RVN."  Thus, the available records confirm the Veteran was confined at the stockade in Long Binh, Vietnam for about two weeks from August to September 1968 and that, during that time, there was a riot in which he sustained a contusion to his head.  However, it does not show that he was diagnosed to have "trauma, shock, and open lacerations" as the Veteran stated in his stressor statement.  Nor does it show that the riot was as extensive as the Veteran states it was.  

Insofar as the appellant has been advised that the events that occurred during the Veteran's incarceration cannot be considered in determining whether the Veteran's PTSD is related to his active military service, after further review of the record and applicable law, the Board finds that events that occurred during the Veteran's incarceration can be considered.  Confinement during service can be a bar to VA benefits, but only in certain circumstances.

VA regulations provide that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and was not the result of a veteran's own willful misconduct (for claims filed after October 31, 1990, this also includes the result of his or her abuse of alcohol or drugs).  38 C.F.R. § 3.301(a).  VA defines "in line of duty" to mean "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.... Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was:  ... (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge...."  38 C.F.R. § 3.1(m) (Emphasis added).  This language suggests that confinement under other circumstances would meet line of duty requirements.

Furthermore, while generally not binding on the Board, the VA Procedures Manual, M21-1, in Part III., Subpart v., Ch. 1, Subsect. B.2.b., states that a statutory bar to benefits exists when the facts indicate a former service member was discharged or dismissed from service by the sentence of a general court-martial (GCM).  There is a Note in this section that further states that "the evidence must show that the service member was sentenced by GCM, not a summary court-martial or a special court-martial."  (Emphasis in original.)  

The Board has looked for, but has not found, any law or regulation that would bar direct service connection for any disability or cause of death that was incurred  during periods of confinement that did not result in dishonorable discharges.  Moreover, the VA M21-1, although not binding on the Board, has no provision for any such bar of benefits.  In the present case, the Veteran was incarcerated for a period of about two weeks on a special court-martial, not a GCM.  He was returned to his unit, completed the remainder of active service, and then received an honorable discharge from the Army in April 1969.  Hence, the Board does not perceive any reason why the period of confinement from August to September of 1968 would be a bar for the Veteran to receive benefits for any disability resulting therefrom.  Thus, efforts should be made on remand to verify this Veteran's stressor.  The Board acknowledges that there is evidence in the service records that he was at LBJ at the time of the riot and that he sustained a head injury in the riot, but there are many statements that he made of what happened that are not verified and, therefore, efforts should be made to verify those statements as to the extent of the riot.  

Furthermore, the clinical record for the treatment of the head injury the Veteran received during the riot states the LOD determination was deferred.  Thus, there may be a LOD determination in the Veteran's service records that has not been obtained or requested.  A 2003 request for personnel was limited to "pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the U.S."  VA is bound by a service department's finding that an injury, disease or death occurred in line of duty.  38 C.F.R. § 3.1(m).  On remand, the Veteran's full service personnel records should be obtained. 

Finally, a third stressor that has been submitted by the appellant and appears to be derived from stressors reported in the Veteran's medical records is that he was exposed to combat experiences such as screaming wounded, near misses, ambushes, and coming under fire.  The appellant indicates that these experiences are consistent with the kind of unit and the kinds of missions that he was assigned to, which was the 2/40th Artillery, 199th Light Infantry Brigade.  See PTSD Questionnaire dated in November 2010.  Thus, the appellant contends that the Veteran was a combat veteran and even points to such a finding in the medical evidence to support this argument.  

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). The phrase "engaged in combat with the enemy" means that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  The fact that the veteran served in a "combat zone" does not necessarily mean that he engaged in combat against the enemy.  Whether or not a veteran "engaged in combat with the enemy" must be determined through recognized citations or other official records.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each item.  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  A mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993).

Unfortunately, there is nothing in the Veteran's service records to demonstrate that he was a "combat veteran."  His military occupational specialty (MOS) was Radioman, which is not a combat MOS.  He was not in receipt of any combat-related medals or decorations, such as a Purple Heart or Combat Infantryman Badge.  With the PTSD Questionnaire, the appellant provided a copy from a page out of what appears to be the book, Vietnam Order of Battle, which sets forth the specific units and their duties and locations in Vietnam.  This states that the "2nd Battalion of the 40th Artillery was a 105mm towed howitzer battalion and part of the 199th Infantry Brigade )(Light). It thus was colocated with the brigade throughout its service in Vietnam, being stationed at Song Be, Long Binh, Xuan Loc and Gia Ray while in Vietnam."  This is the only information provided about the Veteran's unit and unfortunately does not indicate that the Veteran had direct combat with the enemy.  In fact, it would appear to indicate otherwise, since it demonstrates the Veteran's unit used long range artillery guns that were towed versus self-propelled.   

Consequently, since the current evidence fails to demonstrate that the Veteran is a "combat veteran," independent verification of his stressors is required.  However, the appellant has contended that the change in the regulations in 2010 should apply to her claim.  The RO has declined to apply these changes saying that it is required to apply the regulations that were in effect when the Veteran died.

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were relaxed, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Court of Appeals for Veterans Claims (Court) has recently held that the 2010 amendment to 38 C.F.R. § 3.304(f) was not a liberalizing rule because it was not a substantive change in the law but rather was a procedural change because it relaxed the evidentiary standard to establish a PTSD stressor.  Foreman v. Shulkin, No. 15-3463 (U.S. Vet. App. Jan. 22, 2018).  Since the amendment to § 3.304(f) is merely a procedural change in the law that relaxed the evidentiary standard to establish a PTSD stressor, the Board does not see why the RO cannot apply that change to the appellant's claim.  Thus, on remand, the RO should do so.

The Board finds the Veteran's stressor of exposure to combat-related experiences is sufficient to warrant seeking an opinion from a VA psychiatrist or psychologist as to whether he had PTSD as a result of fear of hostile military or terrorist activity under the amendments to § 3.304(f).  Such opinion has not been obtained and, therefore, should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from December 2002 until his death in January 2004, including from the VA Medical Centers in Menlo Park and Palo Alto, California.

2.  Thereafter, forward the claims file for a record review to a VA physician with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that Veteran's cirrhosis of the liver and, therefore, the cause of his death, hepatic insufficiency, was the result of his hepatitis C.  In offering the opinion, the examiner should accept that it is biologically plausible that the Veteran could have had exposure to the hepatitis C virus due to his inoculation during service with an air gun injector.    

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  If, after obtaining the medical opinion in the prior instruction does not result in a favorable outcome for the appellant's claim, then the following development should be conducted relating to the appellant's contention that the Veteran's PTSD and secondary alcoholism caused his cirrhosis of the liver:

a. Contact the National Personnel Records Center (NPRC) or any other appropriate agency and request the Veteran's full and complete service personnel records, to include any line of duty determinations.
b. Contact the JSRRC to attempt to verify the Veteran's stressors relating to exposure to combat, the grenade training incident and the LBJ riot.
i. With regard to the grenade training incident 
-    Date occurred:  April 1968
- Where occurred:  Camp Alpha outside Ben Hoa Air Base
- What occurred:  Second morning Veteran was in Vietnam, he was called to the grenade pit for training.  At the end of training, something happened and two grenades exploded killing three people, possibly a sergeant. 
ii. With regard to the LBJ riot:
- Date occurred:  August 29, 1968
- Where occurred:  LBJ, Long Binh, Vietnam
- What occurred:  Veteran reported he was awoken at around 10:30 p.m. to a riot with people screaming and the smell of burning wood and canvas.  He ran for cover at the MPs shack but it had been torched.  He was struck over the head with a tent pole until he was "knocked dizzy."  He then ran until he was in the main MP office.  As he sat on the floor trying to regain composure, two inmates threw gasoline on the floor, so he grabbed a loaded rifle from a desk and opened fire on them.  He then ran for the main gate.  As he ran, he was hit repeatedly by inmates.  When he arrived at the main gates, he was pulled out by two MPs.  He was taken to the Second Field forces evacuation hospital where he was diagnosed with trauma, shock and open lacerations and then returned to LBJ.  Back at the prison, he was sent to a field with the white inmates, where he was told that total segregation of the inmates was in force.  The next day, he was sent to a make shift office and questioned about the events and was told to keep his mouth shut and to never tell anyone what had occurred.  One week later he was released back to his unit.
iii. 	Provide the JSRRC with the Veteran's unit information (H&SB, 2/40th Artillery, 199th Light Infantry Brigade) and request whether unit records show any corroboration that his unit was exposed to combat experiences such as screaming wounded, near misses, ambushes, and coming under fire when he was in Vietnam from April 1968 to March 1969.

c. Thereafter, forward the claims file for a record review to a to a VA psychiatrist or psychologist with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that Veteran's diagnosed PTSD is related to any verified in-service stressor, to include whether it is related to the Veteran's fear of hostile military or terrorist activity during his service in the Republic of Vietnam.  The examiner should take as fact that the Veteran served in Vietnam; that he was incarcerated in Long Binh jail when a riot broke out on August 29, 1968; and that he was struck on the head during the riot, requiring treatment. 

For purposes of rendering the above opinion, the examiner should also be given a list of any additional confirmed stressors as a result of the development requested above.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Finally, readjudicate the appellant's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


